Case 1:03-cr-00833-NGG Document 155 Filed 09/04/19 Page 1 of 2 PageID #: 2694
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
WK                                                   271 Cadman Plaza East
                                                     Brooklyn, New York 11201



                                                     September 4, 2019


By ECF

The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Myron Gushlak
                       Criminal Docket No. 03-833 (NGG)

Dear Judge Garaufis:

               The government writes to request that the Court order the unsealing of the sealed
documents and docket entries in this case (the “Sealed Items”) for the limited purpose of their
use in a Canadian litigation, as described below.

                By way of background, the defendant Myron Gushlak pleaded guilty to
conspiracy to commit securities fraud and conspiracy to commit money laundering in connection
with his participation in a “pump and dump” securities fraud scheme. On November 18, 2010,
the Court sentenced Gushlak to a term of incarceration of 60 months as well as a $25 million
fine; on May 15, 2012, the Court imposed restitution in the amount of $17,492,817.45. The
Sealed Items, however, which are numerous, remain under seal.

                The government makes this request in connection with civil litigation currently
underway in Canada (the “Civil Litigation”), pursuant to which the United States seeks to
enforce the restitution order imposed by this Court, of which $14,643,427.27, plus accruing
interest, remains unpaid. In the Civil Litigation, Canadian counsel for Myron Gushlak has
requested a copy of “the sealing order” in order to determine if the Sealed Items in this matter are
relevant to the Civil Litigation. (See the letter from Marie-Andrée Vermette to Malcolm N.
Ruby/Matthew Doak, dated June 17, 2019, attached hereto as Exhibit A).

               There is no single sealing order, and the numerous Sealed Items are individually
sealed via hand-written endorsement and other means. Accordingly, it is the government’s
assessment, following a review of the sealed documents and docket entries in this matter, that an
order permitting disclosure of these items for the limited purpose of their use in the Canadian
Litigation would: (a) provide Gushlak’s Canadian attorneys with the information they seek; and
Case 1:03-cr-00833-NGG Document 155 Filed 09/04/19 Page 2 of 2 PageID #: 2695
Hon. Nicholas G. Garaufis
September 4, 2019
Page 2

(b) aid the government in its efforts to enforce the unpaid judgment and fine in the above-
captioned matter.

              In making this request, the government does not concede the relevance of the
documents to the Civil Litigation, which must be determined by the Canadian court.

                To the government’s knowledge, none of the counsel (all based in the United
States) of record for the defendant in this matter represents the defendant any longer. The
government nonetheless makes the instant request following the demand of Canadian counsel for
Myron Gushlak in the Canadian Litigation (see Ex. A), and provides a copy of the application to
such counsel.

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:                /s/
                                                     Whitman G.S. Knapp
                                                     Assistant U.S. Attorney
                                                     (718) 254-6107


c.c.: Clerk of the Court (NGG)
      (by ECF)
      Marie-Andrée Vermette, WeirFoulds LLP (Counsel for Myron Gushlak)
      (by Email)




                                                2
